No sufficient cause has been assigned, and we are not inclined to disturb the disposition made of the costs of the appeal and of the application for a rehearing upon the final adjudication of the cause. The plaintiff submitted to a nonsuit in deference to the opinion of the judge, that upon his unamended complaint he could not recover. It would be unreasonable to charge the plaintiff, put out of court by the erroneous ruling, with the costs necessarily incurred in its correction. While they may be apportioned among the parties where, as in this case, a new trial is awarded, by the express provision of the statute (C. C. P., § 278), we should be reluctant to charge the wronged party with any portion unless under peculiar circumstances which do not here exist. *Page 598 
We suggest also that in cases where this discretion may be exercised, the appropriate time to call our attention to the matter is during the sitting wherein the opinion is filed, if sufficient time thereafter be allowed for the purpose. The motion must be denied.
PER CURIAM.                              Motion denied.